 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11                                                     Case No. 1:19-cv-01425-LJO-EPG
      CHRISTOPHER MILLS,
12                                                     ORDER DENYING PLAINTIFF’S MOTION TO
                             Plaintiff,
13                                                     PROCEED IN FORMA PAUPERIS WITHOUT
                v.                                     PREJUDICE
14
      WENGER ET AL.,
                                                       (ECF NO. 2)
15
                             Defendants.
16

17          Christopher Mills, a state prisoner, proceeding pro se (ECF No. 1.), has requested leave to
18   proceed in forma pauperis (“IFP”) (ECF No. 2.) Plaintiff’s IFP application does not make the
19   showing required by 28 U.S.C. § 1915(a), and will accordingly be denied without prejudice to
20   renewal.
21          Plaintiff indicates in his IFP application that he has cash, but he fails to state the total
22   amount of that cash. (ECF No. 2.) Without a fully completed application, including information
23   on the amount of cash Plaintiff has, the Court is unable to determine whether Plaintiff qualifies
24   for IFP status. Accordingly, IT IS ORDERED:
25          1. Plaintiff’s application to proceed in forma pauperis (ECF NO. 2.) is DENIED without
26                   prejudice.
27          2. Plaintiff must submit a renewed IFP application on the standard court form, with all
28
                                                         1
 1              information completed, or pay the filing fee, within 30 days from the date of this
 2              order.
 3        3. Plaintiff is cautioned that failure to timely submit a renewed IFP application in proper
 4              form, or to pay the filing fee, may result in the dismissal of this action.
 5        4. The Clerk of Court is directed to provide Plaintiff with a copy of the Application to
 6              Proceed In District Court Without Prepaying Fees or Costs.
 7
     IT IS SO ORDERED.
 8

 9     Dated:     October 15, 2019                              /s/
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
